Title: No Jacobin No. VII, 23 August [1793]
From: “No Jacobin”,Hamilton, Alexander
To: 



Philadelphia, August 23. [1793]

For the American Daily Advertiser.
One of the earliest exploits which distinguished the career of Mr. Genet, after his arrival in this city, was the placing himself at the head of a political club. The public papers have announced him member of the Society of the Friends to Liberty and Equality, and private report assigning to him the Presidential Chair, does full credit to his exertions to augment the numbers, and to enlarge and animate the views of the Society.
The history of diplomatic enterprize affords no parallel to this: We should in vain look for a precedent of a foreign minister, in the country of his mission, becoming the declared head, or even the acknowledged member of a political Association. To what shall we ascribe so extraordinary a step? To a complete ignorance of the rules of propriety, or to a profound contempt for the people among whom he resides? Could he be insensible to the incompatibility between the new office he had accepted, and the character with which he had been invested by his nation? or did he imagine that the people of the United States were so uninformed, or so infatuated, as not to perceive the danger as well as the unfitness of such an example?
This proceeding of Mr. Genet, which has hitherto escaped without animadversion, though not without notice, is, in a high degree, a subject of alarm. There is nothing which the policy of nations has been more careful to circumscribe within strict limits, than the sphere of diplomatic agency. The rules of intercourse between foreign missionaries, and the nations with which they reside, are defined by exact metes and bounds: These rules forbid them to have any political intercourse, but with the constitutional organs of the government to which they are sent. They prohibit, in the most rigid manner, all tampering with private individuals or classes of men—all attempts to acquire an influence in the community extrinsic to the government.
This is a point which particularly demands the exercise of republican jealousy. Foreign intrigues and machinations, are among the most formidable enemies which republics have to encounter. These however narrowed or watched, are always likely to have too much influence upon their affairs. If it should be permitted to the agents of foreign powers to insert themselves in popular societies—to mingle openly and directly in the parties, which will never fail, more or less, to divide a free country, the fruits cannot fail to be dissention, commotion, and in the end, loss of liberty.
While foreign agents are confined within their proper bounds, a few individuals may be perverted from their duty; but the mass of the nation will remain sound—in condition, to controul and correct the treacheries, the delinquencies, and the vices of individuals. If, on the contrary, those agents are suffered to travel out of their sphere, and to disseminate their poisons among the people themselves, the whole social frame becomes distempered: The malady spreads itself throughout all the parts of the body politic, seizes upon the heart, and preys upon the vitals.
Of the pernicious tendency of foreign influence upon free communities, examples are numerous. But none can afford a more useful lesson than the case of Sweden, within our own memory. Owing to the distractions and calamities produced by the intermeddlings of foreign powers in the political party-ships of that country, Sweden, in a single day, without struggle or resistance, passed from a form of government essentially republican, to that of an absolute monarchy. Let the example of this revolution, among the most extraordinary that are recorded in the annals of mankind, warn and instruct us: Let it teach us to dread and to shun the treacherous and destructive embraces of foreign influence, more than war, pestilence, or famine.
Those of us who may feel less alarmed at its approaches, through a partiality for the quarter from which it comes, ought to remember, that at some future day, it may advance upon us under very different auspices: that a steady adherence to prudent and sound maxims of conduct, is the only solid basis of security, and that to keep the Temple of Liberty always pure, it must never be permitted to be profaned by bad examples.

No Jacobin.

